Case 1:19-cr-00521-PKC Document 71 Filed 03/16/20 Pég%1 afi. = /O
3/e [2020
4: 40 p.m.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, .
19-cr-521 (PKC)
-against- | VERDICT FORM
PETER BRIGHT,
Defendant.
ween enn enn nee nee ee ne eee en nen ene x

Do not write anything on this form except to check a response or to sign and date

the form.

COUNT ONE
(Attempted Enticement of a Minor to Engage in Illegal Sexual Activity)

1. As to Count One, how do you find the defendant, guilty or not guilty?

GUILTY x NOT GUILTY

Please sign the form and notify the Marshal that you have reached a verdict.

( Ve 03/16/2020

“" FOREPERSON DATE

 

 
